—Appeal by the defendant from (1) a judgment of the Supreme Court, Richmond County (Felig, J.), rendered January 20, 1994, .convicting him of murder in the second degree under Indictment No. 183/93, upon his plea of guilty, and (2) an amended judgment of the same court, also rendered January 20, 1994, revoking a sentence of probation previously imposed by the same court, upon a finding that he had violated a condition thereof, after a hearing, and imposing a sentence of imprisonment upon his previous conviction of attempted criminal sale of a controlled substance in the third degree under Indictment No. 298/89.*358Ordered that the judgment and amended judgment are affirmed.We have reviewed the record and agree with the defendant’s assigned counsel that there are no nonfrivolous issues which could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see, Anders v California, 386 US 738; People v Paige, 54 AD2d 631; cf., People v Gonzalez, 47 NY2d 606). Miller, J. P., Thompson, Joy and Luciano, JJ., concur.